Title: José Corrêa da Serra to Thomas Jefferson, 10 April 1818
From: Corrêa da Serra, José
To: Jefferson, Thomas


                    
                        Dear Sir
                        Norfolk
10th of April. 1818.
                    
                    As i shall most probably very soon take a northern direction, which is pointed to me by what i have to do, i will in consequence be deprived of the pleasure i promised to myself of paying you in May the annual tribute of my personal respects; my pilgrimage to Monticello i must transfer to the autumnal months. But the American born Marrons would lose the season of being sown, and i have the greatest wish to introduce them to you in the most favorable moment. You will find them in the Little box that accompanies this Letter. They ought to be planted directly in pots to germinate, to be transplanted next spring to a place where cattle cannot reach them, such as your kitchen garden. In a few years they will furnish branches enough to inoculate a great number of chesnut trees, and this useful culture be introduced in your mountains. You know what a riches they are to Tuscany, Corsica and the Limousin in France. I have been here these three weeks with Dr Fernandes, and will remain for a Little Longer, but not much. It is impossible to meet a more attentive nurse, and a more friendly and enlightened physician. My best compliments to Colonel and Mrs Randolph. Accept the assurance of the high respect and veneration with which i am
                    Sir
                    
                         Your most obedient servt
                        Joseph Corrèa de Serra
                    
                